UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2011 Item 1. Report to Stockholders. Annual Report June 30, 2011 DSM Large Cap Growth Fund DSM Large Cap Growth Fund Dear Shareholder: During the period from the close on June 30, 2010 through the close on June 30, 2011 (the “Period”), the Fund’s NAV increased from $15.32 to $20.53, an increase of 34.52%.Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s two benchmarks, the Russell 1000 Growth and the S&P 500, increased 35.01% and 30.69% respectively. Specific Performance Factors The best performing positions in the Fund during the Period were: Priceline.com (global online travel agency), Cognizant Technology (outsourced software development and implementation for large companies), Sclumberger (largest global oil-service company), Apple Computer (designs and manufactures Macs, iPods, iPhones and iPads, as well as associated software), and Shire PLC (specialty pharmaceuticals). The worst performing positions during the Period were: WPP Group (largest global advertising agency), Cisco Systems (largest network systems provider), Dolby Laboratories (licensor of patented audio technology to consumer electronics manufacturers and others), and General Electric (industrial equipment manufacturer with captive financier).Cisco Systems and Dolby Labs were sold during the Period. Economic and Market Outlook From today’s perspective, the various fears that the stock market reacted to in the first half of 2011 – European sovereign debt, US jobs and the US housing market, the Japanese situation, inflation in the emerging markets and, to a lesser extent, the US deficit – have been “known”, discussed and dissected thoroughly, in some cases for a few years.While no one can accurately predict the final outcomes, we have better information today than we had six months ago, or a year ago, or a year and a half ago.That better information allows us to at least “bracket” the known problems. Accordingly, the chance of extreme economic outcomes has probably lessened and we continue with our view of a “muddle through” global economic outlook. For example, we feel it is unlikely large US financial institutions will suddenly fail, or that the Eurozone will enter a period of extreme economic distress over the handling of the Greek, Portuguese or other sovereign debt issues.Similarly, investors have learned that China and other key emerging market economies can generate significant economic growth internally, rather than solely through exports to the developed world. 1 DSM Large Cap Growth Fund In the US, the economic rebound will likely be restrained as consumers, as well as the public sector “de-leverage”.In short, we are “recovering” from a credit crisis, rather than “rebounding” from an inventory cycle.In a de-leveraging cycle it is expected that GDP output and employment will not surprise to the upside.Instead, slow growth, with occasional fear of a double dip, should persist.No doubt, high unemployment will be a stubborn, multi-year problem and will likely be the main cause of the soft housing market.Further, the Federal Reserve is unlikely to print money in a QE3 program, due to the risk of commodity driven inflation. Though the US consumer is historically the prime mover in our economy, the present productivity and strength of US companies, and their ability to sell goods and services to the rest of the world, seems to us to be the key reason why we are able to skate through with positive, albeit slow, GDP growth.Despite the Japanese supply chain impact that U.S. companies are presently absorbing, and despite the periodic “soft patches” that result from Federal stimulus diminishing, S&P earnings estimates are still rising.Estimated earnings for both 2011 and 2012, well after the inventory-rebuilding cycle, have steadily increased this year. Current estimates for 2012 are coming in 8% higher than 2011. Portfolio Outlook The portfolio has been structured for some time for a slow-growth world.As of this writing, the portfolio is selling at 15.2 x DSM’s estimate of next four quarters earnings through June 30, 2012.Given our 2011-2012 earnings growth projection of over 20%, we believe this is a very attractive valuation in the current economic environment. The portfolio continues to be characterized by very strong balance sheets, significant free cash flow, and growing earnings. As always, we appreciate your confidence in us. Sincerely, Steve Memishian Daniel Strickberger 2 DSM Large Cap Growth Fund Past performance is not a guarantee of future results. Opinions expressed are those of the Fund and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for a full listing of the Fund’s holdings. Mutual fund investing involves risk, including the potential loss of principal.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund is nondiversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.You cannot invest directly in an index. Free Cash Flow measures the cash generating capability of a company by adding noncash charges (e.g. depreciation) and interest expense to pretax income. Earnings Growth is not a measure of the Fund’s future performance. Must be preceded or accompanied by a prospectus. DSM Large Cap Growth Fund is distributed by Quasar Distributors, LLC. 3 DSM Large Cap Growth Fund SECTOR ALLOCATION at June 30, 2011 (Unaudited) Sector Allocation % of Net Assets Consumer Discretionary 16.4% Consumer Staples 4.1% Energy 9.4% Financials 4.8% Health Care 17.6% Industrials 14.3% Information Technology 32.3% Cash* 1.1% Net Assets 100.0% *Represents cash and other assets in excess of liabilities. EXPENSE EXAMPLE For the Six Months Ended June 30, 2011 (Unaudited) As a shareholder of the DSM Large Cap Growth Fund (the “Fund”), you incur two types of costs: (1) transaction costs and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/11 – 6/30/2011). Actual Expenses The first line of the proceeding table provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.Currently, if you request a redemption be made by wire, a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem shares that have been held for less than 30 days. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests, in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary and are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading 4 DSM Large Cap Growth Fund EXPENSE EXAMPLE For the Six Months Ended June 30, 2011 (Unaudited) (Continued) commissions and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6). Then, multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the proceeding table provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 1/1/11 6/30/11 1/1/11 – 6/30/11* Actual Hypothetical (5% annual return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.10% (reflecting fee waivers in effect) multiplied by the average account value over the period, multiplied by 181/365 days. 5 DSM Large Cap Growth Fund VALUE OF $10,000 VS. RUSSELL 1000® GROWTH INDEX AND S&P 500® INDEX Average Annual Total Returns Since Inception 1 Year (8/28/09) DSM Large Cap Growth Fund (Institutional Class) 34.52% 18.86% Russell 1000® Growth Index 35.01% 19.76% S&P 500 Index 30.69% 16.83% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (877) 862-9555.An investment should not be made solely on returns.The Fund imposes a 1.00% redemption fee on shares held for less than 30 days from the day shares were purchased. The S&P 500 Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.One cannot directly invest in these indexes. 6 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2011 Shares Value COMMON STOCKS: 98.9% Air Freight & Logistics: 6.5% C.H. Robinson Worldwide, Inc. $ Expeditors International of Washington, Inc. Beverages: 1.8% SABMiller Plc - ADR Biotechnology: 5.1% Celgene Corp.* Capital Markets: 4.8% Franklin Resources, Inc. Invesco Ltd. Communications Equipment: 5.9% F5 Networks, Inc.* Juniper Networks, Inc.* Computers & Peripherals: 10.3% Apple, Inc.* NetApp, Inc.* Energy Equipment & Services: 9.4% Baker Hughes, Inc. Schlumberger Ltd. Food Products: 2.3% Nestle SA - ADR Health Care Equipment &Supplies: 6.1% Intuitive Surgical, Inc.* Varian Medical Systems, Inc.* Industrial Conglomerates: 7.8% 3M Co. General Electric Co. Internet & Catalog Retail: 2.8% Priceline Communications, Inc.* Internet Software & Services: 4.2% Google, Inc.* IT Services: 4.5% Visa, Inc. Media: 8.5% Discovery Communications, Inc.* Omnicom Group, Inc. WPP Plc - ADR Multiline Retail: 2.6% Dollar General Corp. * Pharmaceuticals: 6.4% Allergan, Inc. Shire Plc - ADR Software: 4.4% Adobe Systems, Inc.* Rovi Corp.* Telecommunications: 3.0% Tencent Holdings Ltd. - ADR Textiles, Apparel & Luxury Goods: 2.5% Nike, Inc. TOTAL COMMON STOCKS (Cost $24,180,774) The accompanying notes are an integral part of these financial statements. 7 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2011 (Continued) Shares Value SHORT-TERM INVESTMENT: 1.9% 519,088 Invesco Short-Term Investments Trust Treasury Portfolio, 0.02%1 $ TOTAL SHORT-TERM INVESTMENT (Cost $519,088) TOTAL INVESTMENTS IN SECURITIES: 100.8% (Cost $24,699,862) Liabilities in Excess of Other Assets: (0.8%) ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Annualized Seven-Day Yield as of June 30, 2011 ADRAmerican Depository Receipt PlcPublic Limited Company The accompanying notes are an integral part of these financial statements. 8 DSM Large Cap Growth Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2011 ASSETS: Investments in securities, at value (Cost $24,699,862) $ Receivables: Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES: Payables: Investment securities purchased Investment advisory fees, net Administration fees Custody fees Fund accounting fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share ($26,638,858/1,297,384 shares outstanding; unlimited number of shares authorized without par value) $ COMPONENTS OF NET ASSETS: Paid-in capital $ Undistributed net investment income — Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 9 DSM Large Cap Growth Fund STATEMENT OF OPERATIONS For the Year Ended June 30, 2011 INVESTMENT INCOME Dividends (net of foreign withholding taxes of $3,247) $ Interest Total investment income EXPENSES (NOTE 3) Investment advisory fees Administration fees Fund accounting fees Transfer agent fees Audit fees Custody fees Registration fees Chief Compliance Officer fees Miscellaneous expense Reports to shareholders Legal fees Trustee fees Insurance expense Interest expense Total expenses Less: fees waived ) Net expenses Net investment loss ) REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 10 DSM Large Cap Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Period Ended June 30, 2011 June 30, 2010* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net realized gain on investments ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) (b) Total increase in net assets NET ASSETS Beginning of period/year — End of period/year $ $ Undistributed net investment income $
